Citation Nr: 1446634	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  04-38 885	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for degenerative disc disease of the thoracic spine, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1998 to October 2003, including in Iraq in support of Operation Iraqi Freedom.

The case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted, in pertinent part, the Veteran's claim of service connection for degenerative disc disease of the thoracic spine (which was characterized as back pain), assigning a 10 percent rating effective November 1, 2003.  The Veteran disagreed with this decision in April 2004, seeking a higher initial rating than 10 percent for his service-connected degenerative disc disease of the thoracic spine.  He perfected a timely appeal in October 2004.

Because the Veteran lives within the jurisdiction of the RO in New York City, New York, that facility has jurisdiction in this appeal.

In an August 2006 rating decision, the RO in New York City, New York, assigned a higher initial 20 percent rating effective July 24, 2006, for the Veteran's service-connected degenerative disc disease of the thoracic spine.  Because the initial ratings assigned to the Veteran's service-connected degenerative disc disease of the thoracic spine are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2007, the Board denied, in pertinent part, the Veteran's higher initial rating claim for degenerative disc disease of the thoracic spine.  The Veteran requested reconsideration of this Board decision in September 2007.  The Board denied the Veteran's reconsideration motion in February 2008.  The Veteran then appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court vacated and remanded that part of the Board's May 2007 decision which denied the Veteran's higher initial rating claim for degenerative disc disease of the thoracic spine.  See Corvin v. Shinseki, No. 08-1962 (Vet. App. Feb. 25, 2010) ("Corvin I").  As relevant to this appeal, the Court in Corvin I found that VA spine examinations conducted in January 2004 and in July 2006 were adequate for VA disability compensation purposes.  The Court stated that: 

[These] examiners recorded [the Veteran's] complaints, including symptoms of pain and stiffness, and noted that his pain was alleviated by movement.  Further, the examiners noted that they had reviewed [the Veteran's] medical records, including his claims file that showed treated for chronic back pain during service.  The examination reports also clearly state the nature of [the Veteran's] back disability.  In light of this discussion, the Court concludes that the VA spine examinations [in January 2004 and in July 2006] were adequate.

See Corvin I, at pp. 6-7 (citation omitted).  The Court in Corvin I also found that the Board had erred in not addressing the Veteran's lay statements concerning the uniqueness of his service-connected thoracic spine disability.  Id., at pp. 7.

In January 2011 and in April 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its January 2011 remand, the Board directed that the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected degenerative disc disease of the thoracic spine.  These examinations occurred in May and October 2011.  In its April 2012 remand, the Board directed that the AOJ issue a corrected Supplemental Statement of the Case (SSOC).  This SSOC was issued in May 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2012, the Board again denied the Veteran's higher initial rating claim for degenerative disc disease of the thoracic spine.  The Veteran again appealed to the Court.  In an April 2014 decision, the Court vacated and remanded the Board's December 2012 decision.  See Corvin v. Shinseki, No. 12-3719 (Vet. App. Apr. 21, 2014) ("Corvin II").  As relevant to this claim, and apparently contrary to its own findings in February 2010 concerning the adequacy of the VA spine examinations then of record, the Court concluded in its April 2014 decision that the Board had erred in its December 2012 decision by not explaining why the VA examinations of record were adequate for VA purposes.  See Corvin II, at pp. 5; compare Corvin I, at pp. 6-7 (finding January 2004 and July 2006 VA spine examinations to be adequate for VA disability compensation purposes).  The Court also held in Corvin II that the Board had erred in finding that the Veteran's inconsistent statements concerning the uniqueness of his service-connected thoracic spine disability were not credible.  See Corvin II, at pp. 6-7.  

The Board observes in this regard that the Court's decision in Corvin II on the issue of credibility of lay evidence in this case appears contrary to prior Court precedent on this issue.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); and Cartright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  In fact, although not binding on the Court, the Board observes that other federal courts frequently have deferred to a credibility finding made by a Federal agency factfinder when those findings are explained adequately in the context of the evidence of record.  See, for example, Elzour v. Ashcroft, 378 F.3d 1143, 1152 (10th Cir., 2004) (finding that "[a]n adverse credibility determination [by an agency factfinder] may appropriately be based upon such factors as inconsistencies in the witness' testimony, lack of sufficient detail, or implausibility."); Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (upholding a Social Security Administration ALJ's finding that a claimant's assertion was not credible based on the context of the assertion when the ALJ provided a "specific, cogent reason for his disbelief."); Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir., 1994) ("[I]t is the fact finder's duty to make determinations based on the credibility of the witnesses.  We cannot substitute our judgment for that of the [agency factfinder] with respect to the credibility of the witnesses or ultimate factual findings based on credibility determinations.") (citations omitted).  This authority is cited solely to provide examples of the type of credibility findings which the Board normally may engage in as a fact finder.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  It appears that, in its April 2014 decision, the Court found clear error with regard to the prior credibility finding concerning the Veteran's lay statements in the Board's December 2012 decision and did not defer to the Board's credibility determination on that basis.  See also 38 U.S.C. § 7261(a)(4); Lennox v. Principi, 353 F.3d 941, 946 (Fed. Cir. 2003).  In any event, because the Board is bound by the Court's decision in Corvin II, the Veteran's statements of record concerning the uniqueness of his service-connected thoracic spine disability will be presumed credible for the purpose of this decision.    


FINDINGS OF FACT

1.  The record evidence shows that, prior to July 24, 2006, the Veteran's service-connected degenerative disc disease of the thoracic spine is manifested by, at worst, tenderness to palpation, occasional muscle spasms, and slight stiffness in the thoracic spine.

2.  The record evidence shows that, effective July 24, 2006, the Veteran's service-connected degenerative disc disease of the thoracic spine is manifested by, at worst, tenderness at the mid-thoracic paraspinals bilaterally, straightening of the lumbar lordosis, fatigue with occasional spasms, occasional numbness, and mildly increased thoracic kyphosis. 

3.  The Court has found that VA spine examinations conducted in January 2004 and in July 2006 are adequate for VA disability compensation purposes.

4.  The Court has found that the Veteran's statements regarding the nature and severity of his service-connected degenerative disc disease of the thoracic spine are credible for VA disability compensation purposes.

5.  The record evidence shows that VA spine examinations conducted in May and October 2011 are adequate for VA disability compensation purposes because the VA examiners who conducted these examinations recorded the Veteran's complaints, reviewed his medical records, and clearly stated the nature of his service-connected degenerative disc disease of the thoracic spine in the examination reports.

6.  The record evidence indicates that the Veteran's service-connected degenerative disc disease of the thoracic spine interfered markedly with his employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial scheduler rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for degenerative disc disease of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237.

2.  The criteria for referral to the Director, Compensation & Pension (C&P) Service, for consideration of entitlement to an initial rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for degenerative disc disease of the thoracic spine on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for degenerative disc disease of the thoracic spine is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In September 2003, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for degenerative disc disease of the thoracic spine, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2003 VCAA notice was issued prior to the currently appealed rating decision issued in March 2004; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied on a schedular basis in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for degenerative disc disease of the thoracic spine, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated for his service-connected degenerative disc disease of the thoracic spine at Physical Therapy and Sports Medicine in Lexington, Massachusetts.  In response to a request for the Veteran's records, a different physical therapy clinic at the same mailing address informed VA in March 2005 that it had no record of seeing the Veteran and it was their understanding that Physical Therapy and Sports Medicine "has not been in business since 1997."

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected degenerative disc disease of the thoracic spine.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  As noted in the Introduction, the Court has found that the January 2004 and July 2006 VA spine examinations were adequate for VA purposes.  See Corvin I, at pp. 6-7 (citation omitted).  To the extent that the Veteran continues to challenge the adequacy of these examinations, the Board finds such argument is moot and will not address it further in this decision.

The Veteran also appears to be challenging the adequacy of VA examinations conducted in May and in October 2011.  And, as noted in the Introduction, the Court found in Corvin II that the Board had erred in its December 2012 decision in not discussing the adequacy of these examinations.  The Board notes in this regard that, in advancing an argument concerning the adequacy of the May and October 2011 VA examinations, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who conducted these examinations.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiners who conducted the May and October 2011 VA examinations.

Recent Federal Circuit precedent also suggests that VA may rely upon the May and October 2011 VA examinations in adjudicating the Veteran's higher initial rating claim for degenerative disc disease of the thoracic spine.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiners who conducted the May and October 2011 VA examinations were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the current nature and severity of his service-connected degenerative disc disease of the thoracic spine.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VA examiners who conducted the May and October 2011 VA examinations (or any other VA examiner) prior to relying on the May and October 2011 VA examinations in adjudicating the higher initial rating claim for degenerative disc disease of the thoracic spine.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiners who conducted the May and October 2011 VA examinations were not competent or did not report accurately what they found in their review of the claims file.  The Board also finds that the May and October 2011 VA examinations are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his service-connected degenerative disc disease of thoracic spine.  See 38 C.F.R. § 4.2.  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Thus, the Board finds that the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim

The Veteran contends that his service-connected degenerative disc disease of the thoracic spine is more disabling than currently evaluated.  He specifically contends that this disability is uniquely disabling because his back is stiff first thing the morning, his morning back stiffness is relieved by movement during the day, and his back is stiff again at the end of the work day.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected degenerative disc disease of the thoracic spine currently is evaluated as 10 percent disabling prior to July 24, 2006, and as 20 percent disabling effective July 24, 2006, under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain).  See 38 C.F.R. § 4.71a, DC 5237 (2013).

Under the General Rating Formula, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2013).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected degenerative disc disease of the thoracic spine merits referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings during both of the time periods at issue in this appeal.  In other words, the record evidence indicates that the Veteran's service-connected degenerative disc disease of the thoracic spine markedly interfered with employment and the symptomatology associated with this disability is not contemplated within the relevant rating criteria found in the Rating Schedule.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The Veteran's service treatment records show that he complained of and was treated for chronic back pain on multiple occasions during active service.

The post-service evidence shows that, on VA spine examination in January 2004, the Veteran complained of thoracic spine pain since 1999.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran "does not identify any particular acute injury to his back in the military or prior to the military.  He feels that his back injury resulted from doing [a] lot [of] 'rugging and hauling' extremely heavy equipment."  He also reported that "the epicenter of his back pain is below the shoulder blades" with radiating pain "up into the shoulder blades."  He characterized his back pain as pressure, rated it as 2/10 on a pain scale (with 0/10 being no pain), with significant back pain 1-2 times per month which lasted from 1-2 days.  "This back pain is an addition to his normal pressure sensation in his thoracic spine and it can be precipitated by sneezing or coughing or getting out of bed the wrong way."  He rated these reported flare-ups of back pain as 6-8/10 on a pain scale.  He denied experiencing any back weakness but reported experiencing back stiffness.  "When asked about paresthesias he reports that sometimes he gets the feeling that all of his extremities fall asleep at different times."  The Veteran stated that "laying on his stomach with his arms down or leaning forward" alleviated his back pain.  "[T]he Veteran reports that he does not feel that he could do a job in which he had to sit or stand for a long period of time in the same position.  He would have to have a job which allowed him to move around and stretch."  He did not have a back brace, assistive devices, or any self-care or recreational deficits.  "He does report doing daily stretching exercises, which does help his back pain symptoms."  

Physical examination in January 2004 showed gross alignment of the spine and hips, leg length within normal limits bilaterally, no swelling and no spasms in the posterior back "although the Veteran does report that he occasionally experiencing [sic] spasms on the left side of his posterior back," tenderness to palpation over the T7 spinous processes, non-tender paravertebral muscles, musculature within normal limits, no scars, a normal gait, 5/5 muscle strength bilaterally, normal deep tendon reflexes, full sensation of the bilateral lower extremities, and no incoordination or muscle weakness.  Range of motion testing showed flexion to 90 degrees without pain, extension to 30 degrees without pain, lateral extension to 30 degrees bilaterally without pain, and rotation to 30 degrees bilaterally "with an endpoint pulling sensation rotating to the right."  Straight leg raising was to 80 degrees bilaterally without pain.  "[The] Veteran denied any recent changes in bladder or bowel incontinence or saddle anesthesia."  The VA clinician also stated, "With stress testing while holding a 5-pound hand weight[] the Veteran could complete 15/15 requested forward flexions to 90 degrees without pain but with a slight stiff feeling."  X-rays of the thoracic spine showed minimal degenerative changes "without the question of possible old injury."  The assessment was minimal degenerative joint disease "with subjective complaints of thoracic spine pain."  The VA clinician stated, "Other than tenderness to palpation over the T7 spinous process, the physical exam findings from today were essentially negative."

In statements attached to his November 2004 substantive appeal (VA Form 9), the Veteran asserted that he experienced daily back pain as a result of his service-connected thoracic spine disability.  "I often cannot wake up in time for school because I am up the night tossing and turning over the pain."  He also asserted, "[O]n a daily basis, my back restricts my movements at work causing me to perform to a lesser standard from what is required of me.  This impacts me negatively in future promotions."

In a March 2005 statement, the Veteran asserted that his service-connected thoracic spine disability required him to go to physical therapy weekly.  "I have to wake up every morning and know that I am limited because of the pain I feel in my back."  

On VA outpatient treatment later in March 2005, the Veteran's complaints included worsening back pain.  He reported that his "back really started hurting after shoveling snow."  He also reported that his mid- to lower back pain "feels like pressure."  He went to the gym 5 times a week and worked out on an elliptical machine for 30 minutes and then a sit-down bike for 30 minutes.  Objective examination showed 5/5 muscle strength in all extremities.  The assessment included degenerative joint disease of the thoracic spine.  It was noted that the Veteran was completing a physical therapy program for stretching and strengthening.  The Veteran reported that ibuprofen had been ineffective in treating his spine pain.  He was given a trial of Diclofenac and was counseled on long-term use.

In a September 2005 statement, the Veteran stated

In the evaluation of the thoracic spine, it says that my back really started to hurt when I was shoveling snow...I said that I couldn't even shovel snow because my back really hurt...I take medication for my back.  Now, if I stop taking this medicine, my whole body starts to ache and shiver.

A review of private records from Beth Israel Deaconess Medical Center - Dedham Campus dated in 2005 shows that the Veteran had a course of outpatient physical therapy for his back disability at this facility during this time period.

On VA outpatient treatment in October 2005, the Veteran's complaints included chronic back pain.  X-rays of the lumbar spine were normal.  X-rays of the thoracic spine showed mild degenerative disc disease at T10-T11 and possibly at T9-T10.  The assessment included degenerative joint disease of the thoracic spine.  The Veteran was advised to "continue pain control and consider physical therapy."

In November 2005, the Veteran's complaints included chronic low back pain since 1999.  The Veteran's recent x-rays were reviewed.  The Veteran denied any radiating pain but reported occasional "aching in bone in legs and arms relieved by getting up or changing positions."  The Veteran was independent in a home exercise program "and is doing his stretches at home."  He rated his thoracic spine pain as 6-8/10 on a pain scale with occasional flare-ups to 10/10.  His pain was characterized as aching/spasm, constant, and aggravated by "sitting for long periods."  Physical examination showed 5/5 muscle strength in all extremities, grossly intact sensation to light touch, negative straight leg raising bilaterally, a normal gait, mild kyphosis, and mild tenderness to palpation along the thoracic spine with "no increased pain with flexion/extension."  The assessment was chronic low back pain secondary to degenerative joint disease of the thoracic spine.

In December 2005, the Veteran's complaints included chronic low back pain which "stays in lower/mid back" with occasional numbness of the entire left leg.  The Veteran denied any weakness.  A history of low back pain since active service was noted.  Objective examination showed 5/5 muscle strength throughout, straight leg raising within normal limits, intact sensation to light touch, gait within normal limits, and tenderness to palpation in the lower thoracic spine.  The impressions included musculoskeletal pain in the thoracic spine.

On VA examination on July 24, 2006, the Veteran's complaints included chronic mid-back thoracic spine pain without radiation since 1999.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described his thoracic spine pain as "pressure pain" with "variable" intensity.  Precipitating factors for his back pain were ambulation or "in winter or rainy weather."  Alleviating factors are taking Tylenol 3 "as necessary with not much relief."  The Veteran was independent in his activities of daily living with no additional limitation of motion or functional impairment "beyond the pain."  He also reported numbness of the bilateral lower extremities "at times."  He walked unaided and did not use a back brace.  He reported that he "walks a lot at his work."  He denied any unsteadiness or falls.  He also reported being employed "checking out aircraft[] - doesn't report any aggravation."  

Physical examination of the Veteran's spine in July 2006 showed intermittent pain, no other symptoms, tenderness at the mid-thoracic paraspinals bilaterally, straightening of the lumbar lordosis, and sensation, motor exam, and reflexes all within normal limits.  Range of motion testing of the thoracolumbar spine showed flexion to 90 degrees with pain beginning at 50 degrees, extension to 30 degrees with pain at 30 degrees, and lateral flexion and lateral rotation "within normal limits bilaterally but painful bilaterally at the ends."  The Veteran denied any incapacitating episodes of spine pain in the previous 12 months.  X-rays of the thoracic spine showed mild degenerative disc disease at T10-T11 and possibly at T9-T10 levels but "within normal limits otherwise."  The diagnosis was degenerative disc disease of the thoracic spine at T10-T11 and T9-T10 levels.

In an August 2006 statement, the Veteran asserted that his service-connected thoracic spine disability represented an exceptional or unusual "interference with my daily life.  From the time that I get up to the time that I lay down I am in pain.  The fact that I can still function on a daily basis should not be taken that this pain does not interfere with my sanity or with my daily life."  He stated that he took 4-6 Tylenol for his thoracic spine pain "which does very little to calm my pain to continue with what appears to be a 'normal life.'"  He also stated that his service-connected thoracic spine pain "does interfere with my employment because I am always angry [and] irritable because of this constant pain.  I have to take frequent breaks from what I am doing to let the pain subside[]."

On VA examination in May 2011, the Veteran's complaints included severe constant back pain in the mid back for the previous 10 years, stiffness, fatigue with occasional spasms, and occasional numbness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "He states that the pain worsened for some time, but has improved and stabilized over the last few years."  He characterized his pain as "[s]queezing and restrictive, it sometimes is so bad that he cannot breath[e]."  The Veteran also stated:

There is no radiation of the pain.  The pain is daily and lasts all day.  The pain is worse at the end of a shift, causing him to walk crouched over.  There is stiffness early in the day which improves with motion until late in the day.  Lying down helps alleviate the pain when severe, and movement helps when there is stiffness.  He denies any incapacitating episodes of back pain at any time.

The Veteran self-medicated with 3 tablets of Aleve a day "but feeling on some days that it would require 6 to 8 of them.  He does stretching exercises as needed and lying down as needed at other times."  The Veteran "describes no specific flare-ups."  He denied weakness of the back or extremities, decreased range of motion, or bowel or bladder problems.  He walked unaided and did not use a back brace.  He was able to walk "unlimited distances and times.  He is not unsteady and has no history of falls."  He was able to perform his activities of daily living.  "He is able to work at his usual job.  He is able to drive.  He states that he has pain throughout all of these activities, however."  

Physical examination of the spine in May 2011 showed mildly increased thoracic kyphosis, no scoliosis, normal lumbar lordosis, and "[t]he head and neck are held somewhat forward flexed."  Range of motion testing of the thoracolumbar spine showed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in both directions, and lateral rotation to 30 degrees in both directions.  "There is no objective evidence of pain in these movements.  The [Veteran] can just touch his toes.  There is no pain on standing upright again.  There is tenderness noted along the midline of the mid to lower thoracic spine from about T6 to T10.  There is no tenderness or spasm noted along [the] paraspinal muscles."  Neurological examination was normal.  X-rays of the thoracic spine showed mild degenerative disc disease "at several levels" and wedging of T9 through T11.  The diagnosis was thoracolumbar sprain/strain with thoracic disc degeneration and no evidence of radiculopathy.

On VA examination in October 2011, the Veteran's complaints included progressively worsening back pain since active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He treated his back pain with Aleve as needed and continued doing stretches that he was taught by physical therapy.  He also continued participating in cardiovascular fitness.  He had a TENS unit "but has been unable to use it because he needs assistance to put it on."  The Veteran reported twice weekly flare-ups of severe back pain which lasted 1-2 days a time and were precipitated by standing, reaching overhead, and going up and down ladders at work and were alleviated by taking Aleve, stretching, and heat.  "[The] Veteran states he has to lay down at last for several hours during a flare up.  He lays flat to take the pressure [off] of his back."  He denied any history of bowel or bladder problems.  He reported a history of decreased motion, stiffness, weakness, spasm, and spine pain located below the shoulder blade toward the middle of the back with intense pressure "like a knee in his back."  His pain began in the morning when he awakened from sleep.  His pain was constant, daily, moderate, and "intense pressure" but not radiating.  "[The] Veteran has had episodes where he has had to leave work [and] go to bed.  He states this occurs at least once every month.  He will return to work the next day.  He reports that he is incapacitated/in bed until he has to go to work the next day (20 hours)."  The Veteran used no assistive devices and was able to walk 1/4 mile.  "The Veteran reports having limited range of motion when he is in pain [and] that stretching helps improve pain and [range of motion]."

Physical examination of the spine in October 2011 showed normal posture, head position, and symmetry, no abnormal spinal curvatures, no objective abnormalities of the thoracolumbar sacrospinalis muscles, normal reflexes, normal sensation, and 5/5 motor strength.  Range of motion testing of the thoracolumbar spine showed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in both directions, and lateral rotation to 30 degrees in both directions.  There was no objective evidence of painful motion and no additional limitation of motion on repetitive testing.  "[The] Veteran reported that he began to have discomfort with thoracolumbar spine at forward flexion 115 degrees.  He was able to maintain full [range of motion]."  X-rays of the thoracic spine showed mild degenerative disc disease of T10-T11 and possibly T9-T10.  There were no incapacitating episodes of intervertebral disc syndrome.  The Veteran was employed full-time as an aircraft technician.  He had lost 1 week of work in the previous year due to his service-connected thoracic spine disability.  The VA examiner stated:

The Veteran reports having pain performing duties in his day to day life with his children.  He reports having pain with grocery shopping and getting in and out of the car when taking children to daycare, etc...The Veteran works as an engine mechanic.  He has to work reaching over his head for extended periods of time.  This causes increased pressure/pain/fatigue.

The diagnosis was thoracic degenerative disc disease.

In a February 2012 statement, the Veteran asserted that stretching his back "alleviate my tender and stiff back."  He also asserted that the problem with his back "involves non-motion.  Moving makes me feel better."  He asserted further:

[M]y chronic back pain is caused by lack of movement; movement actually relieves me of the pain.  This interferes with my ability to function because it causes me to constantly move.  I am unable to sit or stand for any period of time.  I must turn down jobs within my employment because I am unable to sit in a vehicle for a long period of time to get to a job site.  This affects my ability to perform at my employment causing negative evaluations and eliminating any hope for promotions...I have weakness, numbness, spasms, and period flare ups which subside[] as I stretch or move.

In a June 2012 statement, the Veteran asserted that the symptomatology associated with his service-connected thoracic spine disability was not captured accurately by the testing performed at a VA examination because the stretching involved in this testing alleviated his severe chronic back pain.  "Moving makes me feel better."

Analysis

The Board finds that the preponderance of the evidence is against assigning an initial schedular rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for the Veteran's service-connected degenerative disc disease of the thoracic spine ("thoracic spine disability").  The Board notes initially that the Veteran has contended strenuously that current VA medical protocols for examining spine disabilities do not capture adequately the severe pain he experiences on a daily basis due to his service-connected thoracic spine disability.  He asserts that these protocols (stretching and moving the back), in fact, relieve his thoracic spine pain by making him move in order to evaluate the nature and severity of his service-connected thoracic spine disability.  Because the Court has found the Veteran to be credible, and because the Board is bound by the Court's April 2014 decision as to the Veteran's credibility, the Board finds that his statements regarding the severity of the daily back pain he experiences as a result of his service-connected thoracic spine disability to be credible for VA adjudication purposes.  The Board also finds that, although these statements support referring the Veteran's higher initial rating claim to the Director, C&P Service, for a determination of extraschedular entitlement (as discussed below), the record evidence does support a finding that the Veteran's service-connected thoracic spine disability has worsened such that a higher initial rating is warranted for either time period on appeal.  See 38 C.F.R. § 4.71a, DC 5237 (2013).

The record evidence does not indicate that, prior to July 24, 2006, the Veteran experiences mild thoracic spine disability due to such symptoms as tenderness to palpation, occasional muscle spasms, and slight stiffness in the thoracic spine (as seen on VA examination in January 2004).  The Board again notes that the Court in Corvin I found the VA examination conducted in January 2004 to be adequate for VA compensation purposes.  The Veteran reported on VA examination in January 2004 that his thoracic spine pain was 2/10 on a pain scale (with 0/10 being no pain) with significant back pain 1-2 times per month which lasted from 1-2 days and was rated as 6-8/10 on a pain scale.  He denied experiencing any back weakness but reported experiencing back stiffness.  He stated that "laying on his stomach with his arms down or leaning forward" and daily stretching all alleviated his back pain.  Following physical examination of the Veteran's thoracic spine, which noted his complaints of occasional spasms on the left side of his posterior back, a slightly stiff feeling on repetitive flexion testing, and a pulling sensation on lateral rotation of the thoracolumbar spine to the right, the January 2004 VA clinician stated, "Other than tenderness to palpation over the T7 spinous process, the physical exam findings from today were essentially negative."  

In March 2005, the Veteran reported that he went to the gym 5 times a week and worked out on an elliptical machine for 30 minutes and then a sit-down bike for 30 minutes.  Objective examination showed 5/5 muscle strength in all extremities.  It was noted that the Veteran was completing a physical therapy program for stretching and strengthening.  In November 2005, the Veteran denied any radiating back pain but reported occasional "aching in bone in legs and arms relieved by getting up or changing positions."  He was independent in a home exercise program "and is doing his stretches at home."  He rated his thoracic spine pain as 6-8/10 on a pain scale with occasional flare-ups to 10/10.  His pain was characterized as aching/spasm, constant, and aggravated by "sitting for long periods."  Physical examination showed 5/5 muscle strength in all extremities, grossly intact sensation to light touch, negative straight leg raising bilaterally, a normal gait, mild kyphosis, and mild tenderness to palpation along the thoracic spine with "no increased pain with flexion/extension."  The assessment was chronic low back pain secondary to degenerative joint disease of the thoracic spine.  Following VA outpatient treatment in December 2005, which noted tenderness to palpation in the lower thoracic spine on physical examination, the impressions included musculoskeletal pain in the thoracic spine.  

The record evidence does not support assigning a higher initial schedular rating than 10 percent prior to July 24, 2006, for the Veteran's service-connected thoracic spine disability.  It shows instead, that, prior to July 24, 2006, this disability was manifested by, at worst, tenderness to palpation, occasional muscle spasms, and slight stiffness in the thoracic spine (as seen on VA examination in January 2004).  Prior to July 24, 2006, the evidence does not indicate that the Veteran's service-connected degenerative disc disease of the thoracic spine is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (i.e., at least a 20 percent rating under DC 5237) such that a higher initial rating is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5237 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial scheduler rating greater than 10 percent prior to July 24, 2006, for his service-connected degenerative disc disease of the thoracic spine.  Thus, the Board finds that the criteria for an initial scheduler rating greater than 10 percent prior to July 24, 2006, for service-connected degenerative disc disease of the thoracic spine have not been met.

The record evidence also indicates that, since July 24, 2006, the Veteran's service-connected degenerative disc disease of the thoracic spine is manifested by, at worst, tenderness at the mid-thoracic paraspinals bilaterally, straightening of the lumbar lordosis, fatigue with occasional spasms, occasional numbness, and mildly increased thoracic kyphosis (as seen on VA examinations in July 2006 and in May and October 2011).  The Board again notes that the Court in Corvin I found the VA examination conducted in July 2006 to be adequate for VA compensation purposes.  VA examination on July 24, 2006, showed that the symptomatology associated with the Veteran's service-connected had worsened with intermittent pain, tenderness at the mid-thoracic paraspinals bilaterally, straightening of the lumbar lordosis, and x-ray evidence of degenerative disc disease at several levels of the thoracic spine.  On VA examination in May 2011, the Veteran reported that, although his thoracic spine pain "worsened for some time [it] has improved and stabilized over the last few years."  This examination also noted the Veteran's complaints of early morning stiffness which improved with movement during the day and constant daily thoracic spine pain which was worse at the end of a work day "causing him to walk crouched over."  Physical examination of the spine showed mildly increased thoracic kyphosis and tenderness along the midline of the mid to lower thoracic spine from about T6 to T10, and x-ray evidence of mild degenerative disc disease "at several levels" and wedging of T9 through T11.  Finally, on VA examination in October 2011, the Veteran reported twice weekly flare-ups of severe back pain which lasted 1-2 days a time and were precipitated by standing, reaching overhead, and going up and down ladders at work and were alleviated by taking Aleve, stretching, and heat.  The October 2011 VA examiner also noted the Veteran's detailed complaints of thoracic spine pain including incapacitating episodes at least once a month, required him to go to leave work and go to bed, and incapacitated him for at least 20 hours or until the following day and pain in all of his activities of daily living, including grocery shopping, getting in and out of the car, and dealing with his children.  Physical examination showed no objective evidence of painful motion and no additional limitation of motion on repetitive testing although the Veteran complained of pain at 115 degrees of forward flexion.

The record evidence does not support assigning a higher initial schedular rating than 20 percent effective July 24, 2006, for the Veteran's service-connected thoracic spine disability.  It shows instead, that, effective July 24, 2006, although the symptomatology attributable to this disability had worsened, it was manifested by, at worst, tenderness at the mid-thoracic paraspinals bilaterally, straightening of the lumbar lordosis, fatigue with occasional spasms, occasional numbness, and mildly increased thoracic kyphosis (as seen on VA examinations in July 2006 and in May and October 2011).  The evidence does not indicate that, since July 24, 2006, the Veteran's service-connected degenerative disc disease of the thoracic spine is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine (i.e., at least a 40 percent rating under DC 5237) such that a higher initial rating is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5237 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial scheduler rating greater than 20 percent effective July 24, 2006, for his service-connected degenerative disc disease of the thoracic spine.  Thus, the Board finds that the criteria for an initial scheduler rating greater than 20 percent effective July 24, 2006, for service-connected degenerative disc disease of the thoracic spine have not been met.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected degenerative disc disease of the thoracic spine is not warranted.  The record evidence demonstrates that the Veteran has experienced essentially the same level of disability due to his service-connected degenerative disc disease of the thoracic spine during each of the time periods at issue in this appeal.  The worsening symptomatology attributable to this disability noted on VA examination on July 24, 2006, prompted the assignment of a higher initial 20 percent rating effective on that date.  In summary, consideration of additional staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative disc disease of the thoracic spine.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected degenerative disc disease of thoracic spine are inadequate for both time periods on appeal.  The Board also finds that, although the Veteran is not entitled to higher initial schedular ratings for his service-connected degenerative disc disease of the thoracic spine for either of the time periods on appeal (as outlined above), the diagnostic criteria do not describe adequately the current severity and symptomatology of this disability during both of these time periods.  The record evidence persuasively suggests that this disability is manifested by symptomatology not contemplated within the Rating Schedule, specifically the Veteran's consistent complaints of severely disabling thoracic spine pain due to the unique nature of his service-connected degenerative disc disease of the thoracic spine pain.  As noted in the Introduction, because the Board is bound by the Court's decision in Corvin II, and although the decision in Corvin II appears inconsistent with prior Court precedent on the issue of credibility of lay evidence, the Veteran's statements concerning the uniqueness of his service-connected thoracic spine disability are presumed credible.  

The record evidence shows that the Veteran has reported consistently to all of his VA examiners and treating clinicians that he experienced severely disabling thoracic spine pain throughout the pendency of this appeal.  He has contended that his thoracic spine is stiff when he wakes up in the morning, improves with movement during the day, and then worsens at the end of a work day due to constant reaching overhead and working above his head in his job as an aircraft mechanic.  The Veteran also has reported consistently that his thoracic spine pain is constant daily pressure which feels like a knee in his back throughout the day.  The Veteran further has taken a variety of medications to treat his continuing thoracic spine pain but they have proven ineffective.  It appears that his complaints of worsening thoracic spine pain prompted the RO to assign a higher initial 20 percent rating effective July 24, 2006, for the service-connected thoracic spine disability.  See DeLuca, 8 Vet. App. at 202.  Unfortunately, the Veteran's continuing complaints of severe thoracic spine pain are not contemplated within the rating criteria for evaluating spine disabilities which rely instead on range of motion testing and other movement testing.  And, as noted elsewhere, such testing appears to improve the symptomatology associated with the Veteran's service-connected degenerative disc disease of the thoracic spine because it relieves his constant daily severe pain and stiffness.

Moreover, the evidence demonstrate other related factors such as marked interference with employment due to the Veteran's service-connected degenerative disc disease of the thoracic spine.  The Veteran has contended strenuously throughout the pendency of this appeal that, since his service separation, his worsening service-connected degenerative disc disease of the thoracic spine has prevented him from advancing in his career as an aircraft mechanic because he has to be moving constantly, experiences difficulty working over his head, and is unable to sit or stand for any appreciable length of time.  He also has reported missing work due to incapacitating episodes of thoracic spine pain.  

The record evidence supports these assertions that the Veteran's service-connected degenerative disc disease of the thoracic spine has interfered markedly with his employment.  The January 2004 VA examiner stated, "[T]he Veteran reports that he does not feel that he could do a job in which he had to sit or stand for a long period of time in the same position.  He would have to have a job which allowed him to move around and stretch."  The May 2011 VA examiner stated, "[The Veteran] is able to work at his usual job.  He is able to drive.  He states that he has pain throughout all of these activities, however."  Finally, the October 2011 VA examiner stated, "[The] Veteran has had episodes where he has had to leave work [and] go to bed.  He states this occurs at least once every month.  He will return to work the next day.  He reports that he is incapacitated/in bed until he has to go to work the next day (20 hours)."  The Veteran reported being employed full-time as an aircraft technician and having lost 1 week of work in the previous year due to his service-connected thoracic spine disability.  The October 2011 VA examiner also stated, "The Veteran works as an engine mechanic.  He has to work reaching over his head for extended periods of time.  This causes increased pressure/pain/fatigue."  Given the foregoing, the Board concludes that the Veteran's service-connected degenerative disc disease of the thoracic spine has negatively impacted his average earning capacity due to such factors as marked interference with employment.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014).  It appears that the Veteran has not been hospitalized for treatment of his service-connected degenerative disc disease of the thoracic spine at any time during the pendency of this appeal.  In summary, the Board finds that the criteria for submission to the Director, C&P Service, for consideration of the assignment of extraschedular ratings for the Veteran's service-connected degenerative disc disease of the thoracic spine pursuant to 38 C.F.R. § 3.321(b)(1) are met for both of the time periods at issue in this appeal.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial schedular rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for degenerative disc disease of the thoracic spine is denied.

Referral to the Director, C&P Service, is warranted for consideration of entitlement to an initial rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for degenerative disc disease of the thoracic spine on an extraschedular basis.


REMAND

The Board has found that referral to the Director, C&P Service, is warranted for consideration of extraschedular entitlement to an initial rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for degenerative disc disease of the thoracic spine.  Thus, on remand, this claim should be submitted to the Director, C&P Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's higher initial rating claim for degenerative disc disease of the thoracic spine to the Director, C&P Service, for extraschedular consideration of this claim.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


